United States Court of Appeals
                         For the First Circuit
                         ____________________

No.   03-1266

  JOHN DOE I, JOHN DOE II, JOHN DOE III, JOHN DOE IV, JANE DOE I,
    SUSAN E. SCHUMANN, CHARLES RICHARDSON, NANCY LESSIN, JEFFREY
    MCKENZIE, JOHN CONYERS, DENNIS KUCINICH, JESSE JACKSON, JR.,
SHEILA JACKSON LEE, JIM MCDERMOTT, JOSÉ E. SERRANO, SALLY WRIGHT,
 DEBORAH REGAL, ALICE COPELAND BROWN, JERRYE BARRE, JAMES STEPHEN
       CLEGHORN, LAURA JOHNSON MANIS, SHIRLEY H. YOUNG, JULIAN
  DELGAUDIO, ROSE DELGAUDIO, DANNY K. DAVIS, MAURICE D. HINCHEY,
  CAROLYN KILPATRICK, PETE STARK, DIANE WATSON, LYNN C. WOOLSEY,

                      Plaintiffs, Appellants,

                                  v.

                    GEORGE W. BUSH, President,
             DONALD H. RUMSFELD, Secretary of Defense,

                      Defendants, Appellees.

                         ____________________

                             ERRATA SHEET

          The opinion of the court, issued March 13, 2003, should

be amended as follows:

          On page 9, line 1, "U.N. Doc. S/RES/687" should instead

read "U.N. Doc. S/RES/1441"

          On page 12, line 16, "Abbot" should instead read "Abbott"




                                 -1-